Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-10 are currently pending and the claims as originally filed 02/08/2022 are acknowledged.  
Priority 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Claim Objections
Claims 1 and 5 are objected to a minor informality under 37 CFR 1.75. 
Specifically, “amino acids according to claim 1” would be better to write as “the amino acids according to claim 1” because capsule of claim 5 requires the amino acid of claim 1. 
claim 5 recites “amino acids according claim 1; an intact protein; and a shell wall of material selected from soft gelatin, hard gelatin, and a polymer that encapsulates the core material”. However, claim 5 is not written in a proper Markush-type claim format where the Markush-type claim should recite alternatives in a format such as "selected or chosen from the group consisting of A, B, and C." Alternatively, “selected or chosen from A, B or C” can be used. (see MPEP 2111.03 –II and 2117 and MPEP 2173.05(h)).  
Appropriate correction is requested. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the free essential amino acids” which lacks sufficient antecedent basis, and thus it would be better to write as “free essential amino acids”. 
Claim 2 reciting “the free amino acids in the composition” lacks sufficient antecedent basis. This is because citrulline of claim 2 is a non-essential amino acid while EAA of claim 1 consists of free essential amino acids. That is, claims 1 and 2 appear to recite different scope of amino acids.  
Claim 3 depending from claim 1 recites “the amino acids of the composition are in free form and/or salt form”. Claim 3 is interpreted as “all the amino acids of claim 1 in the composition are either free form, salt form and/or free/salt form”. However, claim 1 recites EAA only as the free form and creatine monohydrates as the salt form only. Therefore, it is not clear how all the claimed amino acids in the composition can be either in free form and/or salt form. Thus, clarification is requested. 
The remaining claims 4-10 are also rejected due to the rejection of base claim. 
   
Claims 3 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 3 depending from claim 1 recites “the amino acids of the composition are in free form and/or salt form.” “the amino acids” of claim 3 mean EAA and creatine monohydrate of claim 1. However, claim 1 recites EAA only as the free form and creatine monohydrates as the salt form.  That is, EAA of claim 1 consists of only free amino acid form and cannot have salt form of EAA and creatine monohydrate of claim 1 cannot be present in free form. Thus, dependent claim 3 broadens the scope.
Claim 6 depending from claim 5 recites “the amino acids of the composition are in free form and/or salt form.” Claim 5 depends from claim 1. “the amino acids” of claim 6 mean EAA and creatine monohydrate of claim 1. However, claim 1 recites EAA only as the free form and creatine monohydrates as the salt form.  That is, EAA of claim 1 consists of only free amino acid form and cannot have salt form of EAA and creatine monohydrate of claim 1 cannot be present in free form. Thus, dependent claim 6 broadens the scope.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-10 are rejected under 35 USC 103 as being obvious over Wolfe ‘2008 (US2008/0268038A1, hereinafter Wolfe ‘2008, of record in a parent application no. 16/382984) in view of Wolfe ‘2009 (US2009/0181903A1, hereinafter Wolfe ‘2009, of record in a parent application no. 16/382984) and further in view of Bortz (WO2017/059101A1, of record in a parent application no. 16/382984).    






Applicant claims including the below claim 1 filed on 02/08/2022:

    PNG
    media_image1.png
    252
    663
    media_image1.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
Wolfe ‘2008 teaches diet composition for inducing weight loss and maintaining muscle mass and strength (title) and method to stimulation of muscle protein synthesis and maximize the anabolic response to the exercise and to the EAA with increased muscle mass and strength (see entire document including the Examples and claims 14-16 of prior art); the compositions are comprised of essential amino acid (EAA) L-histidine, L-isoleucine, L-leucine, L-lysine, L-methionine, L-phenylalanine, L-valine and L-threonine  (e.g., abstract and claim 1 of prior art) which reads on the instant EAA composition consisting of these amino acids, where the concentration of L-histidine ranges from about 8% to about 14% of EAAs by weight of the composition which overlaps the instant range of about 8 to about 12%, the concentration of L-isoleucine ranges from about 8% to about 14% of EAAs by weight of the composition which overlaps the instant range of about 9 to about 11%, the concentration of L-lysine ranges from about 12% to about 18% of EAAs by weight of the composition which overlaps the instant range of about 16 to about 23%, the concentration of L-methionine ranges from about 3% to about 5% of EAAs by weight of the composition which overlaps the instant range of about 2% to about 5%, the concentration of L-phenylalanine ranges from about 10% to about 18% of EAAs by weight of the composition which overlaps the instant range of about 12% to about 16%, the concentration of L-valine may be between 8-14% of EAAs by weight of the composition which overlaps the instant range of about 9 to about 12%, the concentration of L-threonine ranges from about 12% to about 18% of EAAs by weight of the composition which overlaps the instant range of about 14% to about 18%, and the concentration of L-leucine is not less than about 18% of the EAAs and not more than about 40% (claims 1-3 of prior art) which overlaps the instant range of about 18 to about 22%, wherein the amino acid can be free form or salt form ([0023]-[0024]); the composition further comprises coating material such as protein including gelatin, casein, whey protein, soy protein, rice protein and corn protein ([0096]) which reads on the instant intact protein (instant claim 1, in part); and the composition is provided in the form of powders ([0095]) and may be incorporated into a food product including beverage, dairy product, shake, snack bar, cookie, muffin, ice cream, frozen yogurt, food bar, etc. ([0097]) in which dairy product and food bar also read on the instantly claimed intact protein as supported by applicant’s publication [0040] (instant claims 4 and 9-10); the composition is provided in a solid dosage form including capsule having a core and shell material wherein the core comprises essential amino acid in free form or salt form and the shell is made of soft gelatin, hard gelatin, polymer such as HPMC, etc., ([0095] and claims 8-9 of prior art) (instant claims 3 and 5-6) and the core material comprises at least one excipient (claim 11 of prior art) (instant claim 7); the composition further comprises caffeine, aspirin, synephrine, citrus aurantium extract, phenylpropanolamine, and combinations thereof ([0016]) and sibutramine, phentermine, diethylpropion, mazindol, and phendimetrazine ([0017]) (instant claim 8). This prior art teaches muscle mass is continually renewed by a simultaneous synthesis of new protein and breakdown of old protein which reads on the instant muscle turnover and this process is associated with energy expenditure and maintained or increased muscle mass, as a result of stimulation of muscle protein synthesis, will contribute to the resting energy expenditure due to the energy cost of accelerated synthesis and breakdown of muscle protein ([0008]); the EAA composition can be administered to a subject to improve body composition such decreasing as body fat and increasing lean body mass, and maximally stimulate muscle protein synthesis (e.g., [0104]-[0105] and the Examples); the said composition and exercise give interactive effects on the rates of muscle protein and the net balance between these process and the net protein balance reflects the gain or loss of muscle protein ([0122]); and the amino acid EAA compositions has increased energy cost of the resultant stimulation of muscle protein synthesis and associated processes (e.g., [0099] and the Examples) (instant claim 15); the amino acids of the composition are in free form or its salt form (e.gg., [0018]-[0019] or claims 5-6 of prior art) (instant claim 20). The EAA composition is administered to a subject in an amount of about 7-about 15g (e.g., [0039] and Table 2 of prior art). 
However, Wolfe ‘2008 does not expressly teach creatine monohydrate and its amount and whey protein and its amount of instant claim 1; and citrulline and its amount of instant claim 2. The deficiencies are cured by Wolfe ‘2009. 
Wolfe ‘2009 teaches compositions and methods for increasing muscle mass, strength, and functional performance in the elderly (title); a composition of matter for increasing muscle mass, strength and functional performance, comprising leucine, other amino acids such as histidine, isoleucine, valine, lysine, methionine, phenylalanine, threonine, glycine and arginine, citrulline and creatine (claims 1-4 of prior art) and the creatine is believed to increase muscle mass and improves strength by increasing energy stores in the muscle and therefore may be a components for increasing muscle mass ([0052]) and is present in an amount of about 8.0% of the composition by mass ([0058]) which is within the instant range of 6-10% (instant claim 1 – creatine); essential amino acids are solely responsible for the amino acid-induced stimulation of muscle protein anabolism in the subject ([0087]); the composition further comprises citrulline  in an amount of about 0-15% to improve the taste of the composition ([0060]) in which the amount of citrulline overlaps the instant range of 8-about 12% (instant claim 2 - citrulline); the composition comprises whey isolates (see entire document); increasing muscle protein synthesis also increases muscle protein turnover (i.e., the combination of protein synthesis and breakdown), since the rate of breakdown is believed to be related to the rate of synthesis to some extent, and increased muscle protein turnover increases the functioning of muscle fiber units, because the older, damaged proteins are replaced by newly produced proteins that function more efficiently and thus, a method to increase muscle protein synthesis and muscle protein turnover may achieve the goal of increasing muscle mass, strength, and physical function ([0007]) and the amount of each amino acid is tailored to optimize muscle protein synthesis and muscle protein turnover, and consequently increase muscle mass, and strength and physical function ([0046]). The role of essential amino acids on the stimulation of muscle protein anabolism was reviewed in Fig. 3 where the amino acids were in the profile found in beef protein and 18g of EAA contained in the 40 gm mixture significantly improved net muscle protein balance due to a stimulation of muscle protein synthesis ([0085]); and the composition further comprises intact protein in combination with EAA ([0049]). 
However, Wolfe 2008 and 2009 do not expressly teach specific creatine monohydrate of instant claim 1; and the amount of whey protein of instant claim 18. The deficiencies are cured by Bortz. 
Bortz teaches a composition and method for improved performance comprising protein including whey protein in amount of at least 10g, e.g., about 20 to about 60g and carbohydrate, creatine monohydrate, essential amino acids including methionine, phenylalanine, threonine, tryptophan, valine, isoleucine, leucine, lysine, and non-essential amino acid such as citrulline and exercise to increase muscle protein synthesis and protein synthesis can be measured, e.g., after a period of exercise, or dynamic measures of muscle protein turnover can be determined in muscle tissue using stable isotope methodologies which may mean increased muscle function promoted by stimulation of muscle protein turnover (e.g., abstract, [0004], [0030]-[0031], [0048], [0055], [0056], [0080], [0092], [0104] and claims 1, 4-10, 90-91, 100 & 112 of prior art). The composition further comprises creatine monohydrate which is increased in the subject during and/or after a period of exercise and creatine biosynthesis promoted by choline enhances muscle recovery ([0050], [0055] and [0091] and claims 60 and 82 of prior art). That is, Bortz teaches or suggests protein, amino acid, and creatine monohydrate stimulate protein building in muscle, reduce muscle breakdown, improve endurance, and reduce fatigue.
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Wolfe ‘2008 is that Wolfe ‘2008 does not expressly teach creatine and its amount of instant claim 1; and citrulline and its amount of instant claim 2. The deficiencies are cured by Wolfe ‘2009. 
2. The difference between the instant application and Wolfe ‘2008/’2009 is that Wolfe ‘2008/’2009 do not expressly teach creatine monohydrate of instant claim 1; and the amount of whey protein of instant claim 1. The deficiencies are cured by Bortz. 
3. The difference between the instant application and the applied art is that the applied art does not expressly teach the exact ranges of the instant essential amino acids, creatine monohydrate, citrulline and whey protein. 
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from pharmacy, physiology and chemistry— without being told to do so.
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07). In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further add creatine because creatine is believed to increase muscle mass and improves strength by increasing energy stores in the muscle and therefore may be a component for increasing muscle mass ([0052] of Wolfe ‘2009). 
It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further add citrulline in order to improve the taste of the composition as taught by Wolfe ‘2009.

2. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to optimize the protein amount (g) of Bortz in order to achieve the claimed amount of 30-50% because Bortz teaches at least about 10g, 20g, 30g, or about 20 to about 60g of protein including whey protein and depending on intended purpose, such protein amount would be optimized in the absence of criticality evidence.   
It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further define creatine with creatine monohydrate of Bortz as a matter of design or choice because such definition would be an obvious variation and selection of creatine monohydrate would have yielded no more than the predictable results. 
3. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to adjust or optimize the prior art ranges with the claimed ranges without undue experimentation because the prior ranges as noted above are inside or overlap the claimed ranges, in the absence of criticality evidence. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 4, 6, 8-11, 13 and 14 of patent 11,412,271 in view of Bortz (WO2017/059101A). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the compositions of both claims require the same EAA ingredients, creatine, citrulline, their free or salt form, excipients, powder, food product and beverage. However, patent ‘271 does not expressly teach the composition comprises whey protein and its amount. The deficiencies are cured by Bortz. Bortz teaches a composition comprising protein including whey protein in amount of at least 10g, e.g., about 20 to about 60g (e.g., [0031]-[0032]). It would have been obvious to further protein, e.g., why protein to enhance reduction of muscle stress and damage and optimization of muscle oxygenation.  
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patent ‘271 subject matter.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7 and 8 of patent 11,241,399B2
in view of Bortz (WO2017/059101A). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the compositions of both claims require the same EAA ingredients, creatine, citrulline, their free or salt form, powder, food product and beverage. However, patent ‘399 does not expressly teach the composition comprises whey protein and its amount. The deficiencies are cured by Bortz. Bortz teaches a composition comprising protein including whey protein in amount of at least 10g, e.g., about 20 to about 60g (e.g., [0031]-[0032]). It would have been obvious to further protein, e.g., why protein to enhance reduction of muscle stress and damage and optimization of muscle oxygenation.  
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patent ‘399 subject matter.

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613